DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 8/17/2021, that was in response to the Office action dated 7/7/2021. Claims 1-18 are pending, claim(s) 1, 2 and 18 has/have been amended, while claim(s) 3-17 are presented as originally claimed.
Allowable Subject Matter
Claims 16-17 are allowed. After final review, claim 16 is allowed over the prior art because of the limitation of “removably locating a first airflow restrictor plate”.
Claims 3-9, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trickel [4096808].
With respect to claims 1, 2 and 10, Trickel discloses: A burner assembly comprising: a housing [see FIG 1] having an air inlet (at 62) and an air outlet (64) and configured to guide an airflow from the air inlet and out of the housing via the air outlet; and an airflow restrictor plate (66) for selectively restricting an amount of airflow passing out of the housing in order to adjust a heat output of the burner assembly, the airflow restrictor plate having an a single opening through which all airflow flowing through the housing from the air inlet must pass in order to exit the housing via the air outlet [see FIG 5, col 4, line 8-42].
{cl. 2} The burner assembly of claim 1 wherein the opening of the airflow restrictor plate (66) is substantially centered within the housing when the airflow restrictor is mounted to the housing and wherein a portion of the airflow is redirected by the airflow restrictor away from an inner wall surface of the housing and towards a 
{cl. 10} The burner assembly of claim 1 wherein the size of the opening in the airflow restrictor plate may be selectively adjusted to provide two or more different cross-sectional areas [col 4, line 27-35, with specific reference to “iris”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trickel [4096808], further in view of Schwank et al [20090241943].
With respect to claim 18, Trickel discloses: A burner assembly comprising: a housing [see FIG 1] having an air inlet (at 62) and an air outlet (64) and configured to guide an airflow from the air inlet and out of the housing via the air outlet; an airflow 
Schwank makes up for these deficiencies by teaching: air (22) and fuel lines (21) configured to carry air and fuel, separately and unmixed (this is true since mixing occurs in mixing tube 92), through the central opening of the airflow restrictor plate (94), wherein the air and fuel are configured to be mixed downstream from the central opening prior to being combusted [see FIG 1, paragraph 0034-0040]. 
Since Trickel has separate fuel and air supplies, the modification would involve adjusting the location of the fuel as seen in Trickel to be more of an inline flow similarly as taught by Schwank. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Trickel with the teachings of Schwank because Schwank provides a known arrangement of mixing fuel and air after exiting a restrictor plate to improve mixing of combustible reactants.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
11/3/2021